By the Court:
A notice served by a surety upon the holder of a note, in the following languag :
“Findlay, Ohio, December 16, 1891. Mr. C. E. Niles: Dear Sir: Unless you hear from us to the contrary by 10 A. M. to-morrow, December 17, 18 1, we require you to take judgment on the D. J. McConnell, n te. ” Signed by John Shuck and I. C. Porter. Sureties on the note, is not sufficient under otion 5833, Revised Statutes, to release the surety, on th failure of the creditor to bring suit in a reasonable time after the service of the notice. The notice should contain a peremptory requirement of the surety on the creditor to commence suit “forthwith,” or some equivalent language.

•Judgment affirmed.